DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The disclosure is objected to because of the following informalities: paragraph [0043] of the originally filed Specification and [0072] of the published version contains formula Li3.5HfCl0.5O0.5 which should read as Li3.5HfCl0.5O3.5 as shown in Example 20 of the Specification. 
Appropriate correction is required.
Claim Objections
Claim 7 objected to because of the following informalities: the claim contains formula Li3.5HfCl0.5O0.5 which should read as Li3.5HfCl0.5O3.5 as shown in Example 20 of the Specification.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki et al. (PGPub 2015/0024273).
Considering Claim 1, Yamazaki discloses an ion conductor (lithium composite oxide active particles [0032] that capture and release Li ions [Abstract, 0004, 0005]) comprising:
at least one oxide represented by Formula 1 (Zr compound present on the surface [0032] such as Lix(Zr1-yAy)Oz [0033], 0 ≤ y ≤ 1 [0034], general compound may be Li4ZrO4 [0035] and A may be incorporated with Y so as to enhance cycle performance [0036], so selecting Y to be incorporated into the compound to achieve such effects would have been obvious to a person of ordinary skill in the art). 
The claimed invention states that unsubstituted Li4ZrO4 has poor conductivity [0034], and that x and x’ are each independently from 0 to about 0.9 such that the dopant will improve ion conductivity to the claimed range [0041, 0042, 0044]. Because Yamazaki discloses a substantially similar range wherein 0 ≤ y ≤ 1 [0034] to provide a substantially similar compound range, and Y is incorporated in order to enhance cycle performance [0036], it appears that Yamazaki inherently discloses an ion conductor with an ionic conductivity of about 2 x 10-7 mS/cm or more at about 60 °C. 
	Considering Claim 3, Yamazaki discloses that A may be incorporated with Y so as to enhance cycle performance [0036], so selecting Y to be incorporated into the compound to achieve such effects would have been obvious to a person of ordinary skill in the art. 
	Considering Claim 4, Yamazaki discloses that the Zr compound is present on the surface [0032] such as Lix(Zr1-yAy)Oz [0033], 0 ≤ y ≤ 1 [0034]. The general compound may be Li4ZrO4 [0035] and A may be incorporated with Y so as to enhance cycle performance [0036], so selecting Y to be incorporated into the compound to achieve such effects would have been obvious to a person of ordinary skill in the art. This formula overlaps with the claimed values of x and x’ each independently being greater than 0 to about 0.5. 
	Considering Claim 8, the claimed invention states that unsubstituted Li4ZrO4 has poor conductivity [0034], and that x and x’ are each independently from 0 to about 0.9 such that the dopant will improve ion conductivity to the claimed range [0041, 0042, 0044]. Because Yamazaki discloses a substantially similar range wherein 0 ≤ y ≤ 1 [0034] to provide a substantially similar compound range, and Y is incorporated in order to enhance cycle performance [0036], it appears that Yamazaki inherently discloses an ion conductor with an ionic conductivity of about 4.5 x 10-7 mS/cm or more at about 60 °C.
	Considering Claim 9, Yamazaki discloses that the ion conductor is a solid ion conductor (solid particle compound [0032]). 
	Considering Claim 10, Yamazaki discloses a positive electrode (positive electrode [0078]) comprising:
	a positive active material layer (positive electrode active sheet [0078]) and 
	the ion conductor according to claim 1 (positive electrode comprises the Zr compound [0032, 0027], see claim 1). 	 
Allowable Subject Matter
Claims 2, 5-7 and 11-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 2, prior art reference Yamazaki does not teach or suggest that M’’ and M’’’ are Zr, Hf, or a combination thereof when the corresponding Formulas 2 and 3 are required. Likewise, the same applies to claims 5 and 6 when the formulas 2 and 3 are required for values of y and z. Previously cited prior art reference US PGPub 2014/0120378 discloses a formula of LixMOy [0044]. However, only x and y are varied, without incorporation of a halogen or substitution of M that would lead to the claimed formulas of 2 and 3 as required by the claims. As a suggestion, Li4MO4 is listed [0045], which does not read on claimed formulas 2 and 3. 
Regarding claim 7, Yamazaki does not teach or suggest the listed claimed formulas. Prior art reference CN 108682882 discloses an alternate material Li2xZr0.8Y0.2O1.0+x [Abstract] wherein 0 < x ≤ 0.1 [0012, 0013]. 
Regarding claims 11 and 12, Yamazaki discloses a Zr compound on the surface of the active material particle [0032], but the compound is part of the active material particle and does not constitute an electrolyte layer formed on the active material. Therefore, one of ordinary skill in the art would not form the compound as a single layer or multiple layers on a surface of the active material, nor as a solid electrolyte as required by the claims. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725